                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MLC INTELLECTUAL PROPERTY, LLC,                Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                           ORDER RE: DISCOVERY
                                   9              v.
                                                                                           Re: Dkt. Nos. 364, 366
                                  10        MICRON TECHNOLOGY, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           The parties have submitted two discovery disputes to the Court for resolution.
                                  14

                                  15   I.      Mr. Shirley’s deposition
                                  16           MLC wishes to take the deposition of Micron employee Brian Shirley regarding his
                                  17   knowledge of the 2013 NDA, of which Mr. Shirley is a signatory. Micron objects to producing Mr.
                                  18   Shirley on the ground that he has no knowledge or recollection of the agreement, and Micron asserts
                                  19   that Mr. Shirley served no role in the negotiation or drafting of the agreement. Micron also asserts
                                  20   that Mr. Shirley, who is Micron’s Senior Vice President of DRAM & Emerging Memory
                                  21   Engineering, is a high-ranking Micron employee who is responsible for entire product lines (that
                                  22   are not alleged to be infringing), and thus that his deposition is a classic “apex” deposition that
                                  23   would be unduly burdensome.
                                  24           MLC contends that Mr. Shirley is a percipient witness to the formation and execution of the
                                  25   2013 NDA and argues that Micron has put the negotiation of the 2013 NDA at issue by alleging
                                  26   counterclaims for breach of the NDA (and filing a pending motion for preliminary injunction
                                  27   regarding the same). MLC also asserts that it has exhausted its efforts in obtaining discovery
                                  28   through less intrusive means by taking the deposition of Micron’s Rule 30(b)(6) witness and
                                   1   document requests. MLC states that Micron’s Rule 30(b)(6) witness had a “haphazard recollection”

                                   2   regarding the formation and execution of the 2013 NDA, and that Micron only produced one

                                   3   document in response to MLC’s document requests. Dkt. No. 364 at 3.

                                   4          In determining whether to allow an apex deposition, courts consider (1) whether the
                                              deponent has unique first-hand, non-repetitive knowledge of the facts at issue in the
                                   5          case and (2) whether the party seeking the deposition has exhausted other less
                                              intrusive discovery methods. However, a party seeking to prevent a deposition
                                   6          carries a heavy burden to show why discovery should be denied. Thus, it is very
                                              unusual for a court to prohibit the taking of a deposition altogether absent
                                   7          extraordinary circumstances. When a witness has personal knowledge of facts
                                              relevant to the lawsuit, even a corporate president or CEO is subject to deposition.
                                   8          A claimed lack of knowledge, by itself it is insufficient to preclude a deposition.
                                   9   Apple Inc. v. Samsung Elec. Co., Ltd., 282 F.R.D. 259, 263 (N.D. Cal. 2012) (internal quotation

                                  10   marks and citations omitted).

                                  11          The Court concludes that Micron has not carried its “heavy burden” to show why Mr.

                                  12   Shirley’s deposition should be denied. Mr. Shirley signed the 2013 NDA on behalf of Micron, and
Northern District of California
 United States District Court




                                  13   Micron has put that agreement, and the parties’ intent in executing that agreement, squarely at issue

                                  14   in this litigation. MLC is entitled to discover what Mr. Shirley knows about the agreement. The

                                  15   Court also finds that MLC has sought discovery through less intrusive means, and that those efforts

                                  16   have not been fruitful.

                                  17          The Court GRANTS MLC’s motion to compel Mr. Shirley’s deposition, subject to the

                                  18   limitation that the deposition last no more than two hours. The parties shall immediately meet and

                                  19   confer to schedule the deposition. If Mr. Shirley’s deposition cannot be taken prior to the deadline

                                  20   for filing MLC’s opposition to Micron’s motion for a preliminary injunction, the parties shall meet

                                  21   and confer regarding a new briefing and hearing schedule and shall submit a proposed stipulation

                                  22   to the Court.

                                  23

                                  24   II.    Mr. Epstein’s deposition and related document requests
                                  25          Micron asks the Court to compel the production of all documents that Micron has

                                  26   subpoenaed from Mr. Ronald Epstein, and that such production be made at least four days prior to

                                  27

                                  28
                                                                                        2
                                   1   submission of Micron’s rebuttal damages report on April 1 (thus, March 28).1 Micron also seeks an

                                   2   order that Mr. Epstein appear for two full day depositions.

                                   3          Micron asserts that Mr. Epstein is both an expert witness for MLC on the issue of licensing

                                   4   (and relatedly, damages) as well as a percipient witness “to facts and circumstances relating to

                                   5   Micron’s newly-added counterclaims for breach of the parties’ 2013 Agreement.” Dkt. No. 366 at

                                   6   1.2 Micron states that Mr. Epstein was previously MLC’s licensing counsel, and that “[y]ears ago,

                                   7   he pursued a license from Micron on behalf of MLC up to and after the execution of the 2013

                                   8   Agreement.” Id. at 1. On February 8, 2019, MLC submitted an expert report on behalf of Mr.

                                   9   Epstein. According to Micron, the report “recounts facts of Mr. Epstein’s licensing negotiations

                                  10   with Micron, and he also proffers various views and opinions relating to ‘hundreds’ of alleged ‘real

                                  11   world’ licensing negotiations that he suggests could increase the amount of a damages award,

                                  12   including a negotiation ‘model’ of his own creation.” Id.3 Micron asserts that it needs one full day
Northern District of California
 United States District Court




                                  13   to depose Mr. Epstein on his expert report, and that it will need at least a partial second day to

                                  14   question him about the 2013 NDA. Micron also states that MLC and Mr. Epstein have “refused” to

                                  15   produce any documents listed in the subpoena, including the facts or data that Mr. Epstein relied

                                  16   upon in forming his expert opinions. Id. at 2. Micron also accuses MLC and Mr. Epstein of waiting

                                  17   until the last day of fact discovery in 2018 to respond to a different subpoena that had been issued

                                  18   in 2016, and thus Micron argues that it “could not have meaningfully deposed Mr. Epstein during

                                  19   fact discovery on documents he chose to produce hours before the close of fact discovery, not least

                                  20   because Micron was unaware that MLC planned to proffer Mr. Epstein as an alleged expert witness

                                  21   on the documents and related case issues.” Id. at 3.

                                  22          As is often this case in this litigation, MLC responds with a wildly different version of the

                                  23
                                              1
                                  24              The subpoena was issued sometime in February and consists of 34 document requests, a
                                       number of which contain subparts. Dkt. No. 366-2. The parties’ letter brief does not state when the
                                  25   subpoena was issued, nor does the letter state when the parties met and conferred. The parties filed
                                       their letter brief on March 19.
                                  26          2
                                                  Micron states, and MLC does not dispute, that “MLC waited to identify Mr. Epstein in its
                                  27   initial disclosures regarding ‘notice of infringement and prior efforts to license the ‘571 patent’ until
                                       November 2, 2018 – and then only as a ‘percipient witness to facts,’ not as an expert.” Id. at 2.
                                  28          3
                                                  The parties did not submit a copy of Mr. Epstein’s report.
                                                                                        3
                                   1   facts. MLC states, “What Micron misleadingly leaves out is that Mr. Epstein produced over 29,000

                                   2   pages of documents in response to the [2016] subpoena, not on the last day of discovery – as Micron

                                   3   falsely contends – but between July 28-August 15, 2016, well over two years before close of fact

                                   4   discovery.” Id. at 4 (emphasis in original). MLC asserts that the December 14, 2018 production

                                   5   that Micron “presumably refers to was less than 250 pages and it was made voluntarily.” Id. MLC

                                   6   states that Mr. Epstein “has in fact already completed his production of documents related to the

                                   7   2013 NDA,” and MLC accuses Micron of destroying those same communications. Id. MLC further

                                   8   accuses Micron of “attempting to serve the subpoena on Mr. Epstein’s personal residence in the

                                   9   middle of the night” and of seeking irrelevant evidence from Mr. Epstein (such as “[a]ll receipts for

                                  10   any travel you have made to the State of Idaho, including without limitation all tickets and/or

                                  11   receipts for any airplane flights”). Dkt. No. 366-2 (Document Request No. 3). MLC states that

                                  12   contrary to Micron’s representations, it “has agreed to produce the documents relied upon in Mr.
Northern District of California
 United States District Court




                                  13   Epstein’s report.” Dkt. No. 366 at 6. MLC argues that Micron is improperly attempting to conduct

                                  14   fact discovery after the deadline for fact discovery has passed, and that to the extent Micron is

                                  15   seeking expert discovery from Mr. Epstein, Micron should do so under the schedule set for expert

                                  16   discovery and pursuant to Rule 26, not Rule 45.

                                  17          The Court concludes that Micron is entitled to use a Rule 45 subpoena to seek relevant

                                  18   documents from Mr. Epstein in his capacity as an expert witness. See United States v. Bazaarvoice,

                                  19   Inc., No. C 13–00133 WHO (LB), 2013 WL 3784240, at *3 (N.D. Cal. July 18, 2013); see also

                                  20   Cadle v. GEICO Gen. Ins. Co., No. 6:13-cv-1591-ORL-31GJK, 2014 WL 12639859, at *4 (M.D.

                                  21   Fla. Aug. 29, 2014) (“the Court finds that a subpoena is an appropriate means of obtaining relevant

                                  22   and discoverable information and materials from a testifying expert witness”). Although MLC

                                  23   argues that Micron has long known about Mr. Epstein because of his involvement in the licensing

                                  24   negotiations, Micron did not know that MLC was designating him as licensing expert until February

                                  25   2019 when MLC produced his expert report. Further, the Court permitted a limited reopening of

                                  26   fact discovery regarding Micron’s newly-added counterclaims for breach of the 2013 NDA. Thus,

                                  27   the Court is not persuaded by MLC arguments that Micron should have sought to depose Mr. Epstein

                                  28   earlier, or that Micron is improperly seeking to extend fact discovery.
                                                                                         4
                                   1          Accordingly, the Court GRANTS Micron’s motion to compel as follows: Mr. Epstein shall

                                   2   produce documents in response to the subpoena by March 28, 2019, with the exception of categories

                                   3   3-6, for which Micron has not made any showing of relevance. Because Mr. Epstein is both an

                                   4   expert and percipient witness, the Court finds that Micron is entitled to depose Mr. Epstein (1) for

                                   5   one full day regarding Mr. Epstein’s expert opinions and (2) for a partial day of no more than three

                                   6   hours regarding his percipient knowledge related to Micron’s counterclaims for breach of the 2013

                                   7   NDA. The parties shall meet and confer regarding scheduling Mr. Epstein’s depositions.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: March 22, 2019                        ______________________________________
                                                                                      SUSAN ILLSTON
                                  12                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
